Name: Commission Regulation (EC) No 2457/2001 of 14 December 2001 setting the amount of the reduction applicable under the special scheme for imports of sorghum into Spain
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32001R2457Commission Regulation (EC) No 2457/2001 of 14 December 2001 setting the amount of the reduction applicable under the special scheme for imports of sorghum into Spain Official Journal L 331 , 15/12/2001 P. 0008 - 0009Commission Regulation (EC) No 2457/2001of 14 December 2001setting the amount of the reduction applicable under the special scheme for imports of sorghum into SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Whereas:(1) Under the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken to import a quantity of sorghum into Spain.(2) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal(3), as last amended by Regulation (EC) No 2235/2000(4), lays down provisions on the administration of the imports concerned.(3) Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(5), provides inter alia for a 60 % reduction in the customs duty applicable to imports of sorghum up to a ceiling of 100000 tonnes per calendar year and 50 % over and above that ceiling. A cumulation of reductions under the different regimes should be avoided.(4) The amount of the reduction in the duty applicable to imports of sorghum into Spain must be set at a level that enables the quantities provided for in the Agreement on Agriculture to be imported whilst avoiding disturbance of the Spanish cereals market. In view of the present situation as regards international prices for sorghum and cereals prices on the Spanish market, the amount of the reduction should be set so as to cancel out the import duty currently in force, up to the end of the import period laid down in the Agreement on Agriculture and covering a total maximum quantity of 250000 tonnes.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The reduction in the duty on imports of sorghum into Spain provided for in Article 5 of Regulation (EC) No 1839/95 shall be equal to the amount of the import duty in force when the declaration of release for free circulation is made, up to a total volume of 250000 tonnes of sorghum, provided that the declaration is made before 31 December 2001.Article 2Applications for import licences under this Regulation shall be accepted until the quantity referred to in Article 1 has been reached and, in any event, up to 20 December 2001.Where the total of the quantities for which import licences have been applied for on a particular day exceeds the quantity available on that day, when issuing licences the competent Spanish authority shall apply a reduction coefficient to the quantities covered by applications.The competent Spanish authority shall inform the Commission of the import licence applications submitted each day under this Regulation and of licences issued each day under this Regulation.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 177, 28.7.1995, p. 4.(4) OJ L 256, 10.10.2000, p. 13.(5) OJ L 215, 1.8.1998, p. 12.